EXHIBIT 10.2

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of
January 17, 2011, by and among Wisepower Co., Ltd., a company organized under
the laws of Korea (“Wisepower” or the “Company”), WP&Company Co. Ltd., a company
organized under the laws of Korea (“WP&Co” and together with Wisepower, the
“Sellers” and each a “Seller”), and Arrowhead Research Corporation, a Delaware
corporation (“Arrowhead” or “Purchaser”)

WHEREAS:

A. The Purchaser will receive a total of $5,000,000 as merger consideration (the
“Merger Consideration”) pursuant to that certain Merger Agreement, dated
January 17, 2011 (the “Merger Agreement”), by and among Wisepower, Unicycle
Acquisition Corp., a Delaware corporation which is a wholly owned subsidiary of
Wisepower, and Unidym, Inc., a Delaware corporation (“Unidym”). Capitalized
terms used but not defined herein shall have the meanings set forth in the
Merger Agreement.

B. As a condition to closing under the Merger Agreement, the Purchaser and the
Sellers shall have entered into this Agreement, providing for the application by
the Purchaser of the Merger Consideration to purchase from the Sellers shares of
Company common stock.

NOW THEREFORE, the parties hereby agree as follows:

ARTICLE 1.

PURCHASE OF SHARES; DEFINITIONS.

1.01 Purchase and Sale of Shares. The Sellers agree to sell to the Purchaser,
and, subject to and in reliance upon the representations, warranties, covenants,
terms and conditions of this Agreement, the Purchaser agrees to purchase a total
of shares of Company common stock, par value 100 Won per share (the “Shares”),
in the respective amounts set forth opposite each Seller’s name on Exhibit A
hereto at a price of $1.2065 per share, for aggregate consideration of
$2,500,000, which shall be paid out of the Merger Consideration.

1.02 Closing. The purchase and sale of the Shares will take place at a closing
(the “Closing”) to be held at the offices of Wisepower, at 5th Floor, Ace Techno
Tower, 55-7 Mullae-3Ga, Youngdeungpo, Seoul, Korea immediately after with the
closing under the Merger Agreement, or at such other time or place as may be
mutually agreed upon by the Company and the Purchasers. At the Closing, the
Purchaser will deliver to the Sellers as payment in full for the Shares to be
purchased by the Purchaser at the Closing, the respective amounts set forth
opposite such Seller’s name on Exhibit A, payable out of the Merger
Consideration. At the Closing, the Sellers will deliver to the Purchaser one or
more certificates representing the Shares, free and clear of all liens,
encumbrances or other restrictions on transfer in such amounts as set forth
opposite such Seller’s name on Exhibit A.

1.03 Definitions. When used in this Agreement, the following terms shall have
the respective meanings set forth below:



--------------------------------------------------------------------------------

“Affiliate” shall mean, (x) with respect to any Person (whether an individual or
not), (i) any Person directly or indirectly controlling, controlled by or under
common control with, such Person; (ii) any Person owning five percent (5%) or
more of the outstanding stock of such Person; and (iii) any Person who is a
director, officer or key employee of such Person or of any Person described in
clause (i) above and (y) with respect to any Person who is an individual, the
spouse or any lineal descendant, sibling or parent of such Person. As used
herein, “control” means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

“Applicable Law” shall mean, with respect to any Person, any transnational,
domestic or foreign national, federal, provincial, state or local law
(statutory, common or otherwise), constitution, treaty, convention, ordinance,
code, rule, regulation, order, injunction, judgment, decree, ruling or other
similar requirement enacted, adopted, promulgated or applied by a Governmental
Authority that is binding upon or applicable to such Person, as amended,
modified or supplemented unless expressly specified otherwise.

“Business Day” shall mean any day that is not a Saturday, Sunday or a day on
which commercial banks in Seoul or New York City are required or authorized by
Applicable Law to close.

“Governmental Authority” shall mean any government or governmental, legislative,
executive, regulatory or administrative body, or political subdivision thereof,
whether international, federal, state, municipal, local or foreign, or any
agency, board, bureau, commission, office, instrumentality or authority thereof,
or any court or arbitrator (public or private).

“Knowledge” of any Person that is not an individual shall mean the knowledge of
such Person’s officers after due inquiry.

“Korea” shall mean the Republic of Korea.

“Korean GAAP” shall mean the generally accepted accounting principles in Korea.

“Material Adverse Effect” shall mean a material adverse effect on the condition
(financial or otherwise), business, assets, results of operations or prospects
of the Sellers.

“Person” shall mean any natural person, entity, corporation, company,
association, joint venture, joint stock company, partnership, trust,
organization, individual or Governmental Authority.

 

2



--------------------------------------------------------------------------------

ARTICLE 2.

CONDITIONS TO PURCHASER’S OBLIGATIONS

The respective and several obligations of the Purchaser to purchase and pay for
the Shares to be purchased by it at Closing are subject to the fulfillment or
waiver, on or before Closing, of each of the following conditions:

2.01 Completion of Merger. The Merger shall have closed and the Merger
Consideration shall have been delivered to Arrowhead as contemplated in Section
XX of the Merger Agreement.

2.02 Representations and Warranties. Each of the representations and warranties
of the Wisepower set forth in Article III hereof shall be true in all material
respects on the date of each Closing.

2.03 Performance by the Sellers. The Sellers shall have performed and complied
with all agreements, obligations and conditions contained in this Agreement that
are required to be performed or complied with by it on or before each Closing
and shall have obtained all approvals, consents and qualifications necessary to
complete the purchase and sale described herein.

2.04 Delivery of Shares. The Sellers shall have caused the Shares to be credited
to the account of the Purchaser’s custodian with the Korea Securities Depository
as set forth below:

Name:

Account:

ARTICLE 3.

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

The Sellers hereby represent and warrant to the Purchaser as follows, each of
which representation and warranty is true and correct as of the date hereof:

3.01 Organization and Good Standing. The Sellers are duly organized, validly
existing and in good standing under the laws of Korea and has the power and
authority to own, operate and lease its properties and to carry on its business
as presently being conducted and as proposed to be conducted. The Sellers are
duly qualified or licensed to do business and are in good standing in each
jurisdiction where the character of its properties owned or leased or the nature
of its activities make such qualification or licensing necessary, except where
the failure to be so qualified or licensed would not, individually or in the
aggregate, have a Material Adverse Effect on the Sellers.

3.02 Power, Authorization and Validity.

(a) The Sellers have the right, power and authority to enter into and perform
their obligations under the agreements to which they are a party (collectively,
the “Transaction

 

3



--------------------------------------------------------------------------------

Agreements”). All corporate action on the part of their officers, Board of
Directors and stockholders necessary for the execution, delivery and performance
of the Transaction Agreements, including the authorization, sale and delivery of
the Shares pursuant to the Merger Agreement, has been taken and no other action
on the part of their officers, Board of Directors or stockholders is necessary
for the execution, delivery and performance of the Transaction Agreements. The
Transaction Agreements constitute valid and binding obligations of the Sellers.

(b) No filing, authorization, consent, approval, permit, order, registration or
declaration from any Governmental Authority is necessary to enable the Sellers
to enter into, and to perform its obligations under, the Transaction Agreements.

3.03 No Conflicts. The execution and delivery of the Transaction Agreements will
not conflict with any other agreement to which the Sellers are parties or the
charter, bylaws or other organizational documents of the Sellers.

3.04 Valid Issuance of Wisepower Common Stock; Listing. The Shares, when paid
for at Closing, will be duly authorized, validly issued, fully paid and
non-assessable. The Shares have been listed for trading on the KRX and will be
freely tradable by the Purchaser as of the Closing, subject only to the
limitations set forth in Section 5.03 of this Agreement.

3.05 Filings; Financial Statements. Wisepower has timely filed or delivered, as
applicable, all required forms, reports and documents (the “Wisepower Reports”)
with the Financial Supervisory Services (“FSS”) and/or the Korea Exchange
(“KRX”) since Wisepower’s initial public offering, each of which has complied in
all material respects with all applicable requirements relating to securities
laws, including, but not limited to, the Financial Investment Services and
Capital Markets Act, each as in effect on the dates such forms, reports and
documents were filed or delivered. No subsidiary of Wisepower has filed, or is
required to file, any form, report or other document with the FSS or KRX. As of
their respective dates, the Wisepower Reports did not at the time they were
filed (or if amended or superseded by a filing, then on the date of such filing)
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, except to the extent corrected by a subsequently filed Wisepower
Report that was filed prior to the execution of the Merger Agreement. Each of
the financial statements (including, in each case, any related notes thereto)
contained in the Wisepower Reports: (i) complied as to form in all material
respects with the published rules and regulations of FSS and KRX with respect
thereto; (ii) was prepared in accordance with Korean GAAP applied on a
consistent basis throughout the periods involved (except as may be indicated in
the notes thereto); and (iii) fairly presented in all material respects the
financial position of Wisepower and its subsidiaries, taken as a whole, as at
the respective dates thereof and the results of Wisepower’s operations and cash
flows for the periods indicated, except that the unaudited interim financial
statements may not contain footnotes and were or are subject to normal and
recurring year end adjustments, none of which will be material in nature or
amount.

 

4



--------------------------------------------------------------------------------

3.06 Litigation. Except as disclosed in the Wisepower Reports, as of the
Closing, there is no litigation pending or, to Wisepower’s knowledge, threatened
against Wisepower or any of its subsidiaries.

3.07 Transferable Securities. Wisepower represents that upon issuance of the
Securities, subject to the restrictions set forth below, the Securities will be
freely transferable by the Purchasers and may be resold without any registration
requirements and without Wisepower’s consent.

3.08 Incorporation of Representations and Warranties. The representations and
warranties of Wisepower, as set forth in the Merger Agreement, are incorporated
herein by reference and are deemed to be made directly to the Purchasers
pursuant to this Agreement.

3.09 Complete Disclosure. As of the Closing, the Company has made available to
the Purchasers all the information that the Purchasers have requested in making
their decision to acquire the Securities. To the Company’s knowledge, neither
the Agreement, nor any other documents or certificates furnished or to be
furnished in connection herewith, when taken as a whole, contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein or therein not misleading in light
of the circumstances under which they were made.

3.10 Real Property Corporation. WP&Co. represents that it does not constitute a
Korean real property corporation as defined under Korea law as the value of
immovable real property located in Korea held by WP&Co. (if any) is less than 50
percent of the value of all the property held by WP&Co.

ARTICLE 4.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser represents and warrants to the Sellers as follows, each of which
representation and warranty is true and correct as of the date hereof:

4.01 Authorization. The Purchaser has full power and authority to enter into
this Agreement, and this Agreement constitutes a valid and legally binding
obligation, enforceable in accordance with its terms.

4.02 Disclosure of Information. The Purchaser believes it has received all the
information it considers necessary or appropriate for deciding whether to
acquire the Securities. The Purchaser further acknowledges that it has had an
opportunity to ask questions and receive answers from Wisepower regarding the
Securities and the business, properties, prospects and financial condition of
Wisepower. The foregoing, however, does not limit or modify the representations
and warranties of Wisepower in this Agreement or the right of Purchaser to rely
thereon.

 

5



--------------------------------------------------------------------------------

4.03 Investment Experience. The Purchaser has experience investing in securities
of companies in the development stage and acknowledges that it is able to bear
the economic risk of their investments, and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment in the Securities. The Purchaser also represents it has
not been organized for the purpose of acquiring the Securities.

4.04 Accredited Investor. Each Purchaser is an “accredited investor” within the
meaning of Rule 501 of Regulation D under the Securities Act of 1933.

ARTICLE 5.

COVENANTS OF THE SELLERS AND THE PURCHASER

5.01 Information Rights. During the ten-year period contemplated in Section 2.2
of the Merger Agreement, Wisepower will, and will cause Surviving Corporation
to, provide Arrowhead and its authorized representatives and agents with access
to material information relating to Unidym’s operations, prospects and financial
results. Such information will include any information that is reasonably
related to the achievement of the Earnout Payments, including, without
limitation, information relating to the Unidym Revenue. To the extent that any
such information is confidential, Arrowhead shall agree to maintain such
information in confidence.

5.02 Restrictions on Open-Market Sales.

(a) The Purchaser covenants and agrees that it will not sell any portion of the
Shares in an open-market transaction prior to the following schedule:

 

Date

   Cumulative Portion of Shares Eligible for Sale by
Each Purchaser

30 days after Closing

   20%

90 days after Closing

   40%

180 days after Closing

   60%

270 days after Closing

   100%

The Purchaser covenants that any person or entity acquiring any portion of the
Shares in a non-open-market transaction within 270 days from the Closing will,
as a condition to any such transfer, agree to the foregoing restrictions on
open-market sales. For so long as the foregoing restrictions are in place on
proposed sales by the Purchaser, Park agrees, for himself and his Affiliates,
that he and his Affiliates will not sell any shares of Wisepower common stock in
excess of the portion of the Shares that are available for sale by the
Purchaser. By way of example only, if the Purchaser is able to sell no more than
100,000 Shares in the aggregate after the first 30 days following Closing, then
Park and his affiliates would similarly be able to sell no more than 100,000
shares of Wisepower common stock during that same time. Notwithstanding any of
the foregoing, none of the restrictions contained in this Section 5.02 shall
apply to those

 

6



--------------------------------------------------------------------------------

shares of Company common stock that may result from the exercise of stock
options by certain directors of the Company, all as set forth in additional
detail in Exhibit B.

(b) The foregoing restriction under this Section 5.02 shall expire upon the
earlier of a Change of Control or Wisepower’s first public announcement of its
intention to consummate a transaction that, if successfully completed, would
reasonably be expected to constitute a Change of Control. Wisepower shall
provide the Purchaser with prompt written notice (in any event within 24 hours)
of the occurrence of either of the foregoing events relating to a Change of
Control. For purposes of this Agreement, “Change of Control” shall mean: (i) the
sale of all or substantially all of the assets of the Company on a consolidated
basis to an unrelated person or entity, (ii) a merger, reorganization or
consolidation pursuant to which the holders of the Company’s outstanding voting
power immediately prior to such transaction do not own a majority of the
outstanding voting power of the resulting or successor entity (or its ultimate
parent, if applicable) immediately upon completion of such transaction,
(iii) the sale of a majority of the voting stock of the Company to a single
person or entity or a group of affiliated persons or entities, or (iv) any other
transaction in which the owners of the Company’s outstanding voting power prior
to such transaction do not own at least a majority of the outstanding voting
power of the Company or any successor entity immediately upon completion of the
transaction.

5.03 Notice of Proposed Sale.

(a) From the Closing, the Purchaser shall complete delivery of written notices
to Wisepower (i) on the first day of each calendar month, which notices shall
detail the number of Shares held by it as of the last day of the immediately
preceding month, and (ii) on the 29th, 89th, 179th and 269th day after Closing,
which notices shall detail the number of Shares held by it as of such date.

(b) If Arrowhead proposes to sell in excess of 100,000 Shares in one or more
open-market transactions in any thirty-day period, Arrowhead shall first give
written notice of the proposed sale to Wisepower (a “Notice of Sale”), thereupon
Wisepower will have a right of first refusal to purchase the Shares that are
proposed to be sold pursuant to the Notice of Sale. To exercise its right of
first refusal under this Section 5.03, Wisepower shall provide Arrowhead with
written notice of its irrevocable election to purchase all or any portion of the
Shares offered for sale (a “Notice of Purchase”), which notice must be provided
to Arrowhead within 48 hours from the delivery of the Notice of Sale. The price
at which the Shares will be purchased and sold pursuant to the Notice of
Purchase will be equal to the [volume weighted average price of Wisepower’s
common stock on its principal trading market over the ten trading days following
the receipt of the Notice of Purchase by Arrowhead. The purchase and sale of the
Shares will close within three Business Days following this ten-day pricing
period.

ARTICLE 6.

TERMINATION.

 

7



--------------------------------------------------------------------------------

6.01 Termination Prior to Closing. This Agreement may be terminated at any time
prior to the Closing:

(a) by mutual written agreement of the Sellers and Purchaser;

(b) by either the Sellers or Purchaser if there shall be any Applicable Law that
makes consummation of the transactions contemplated hereby illegal or otherwise
prohibited or if consummation of the transactions contemplated hereby would
violate any non-appealable final order, decree or judgment of any Governmental
Authority having competent jurisdiction; or

(c) by the Purchaser, if any of the Sellers breaches or fails to perform in any
respect any of their representations, warranties or covenants contained in this
Agreement and such breach or failure to perform (A) would give rise to the
failure of a condition set forth in this Agreement hereof, (B) cannot be or has
not been cured within fifteen (15) days following written notice of such breach
or failure to perform and (C) has not been waived by the Purchaser.

The party desiring to terminate this Agreement pursuant to Section 6.01 shall
give notice of such termination to the other parties.

6.02 Effect of Termination. If this Agreement is terminated as permitted by
Section 6.01 hereof, such termination shall be without liability of any Party
(or any stockholder, director, officer, employee, agent, consultant or
representative of such party) to the other Parties; provided that if such
termination shall result from the (i) willful failure of any Party to fulfill a
condition to the performance of the obligations of the other Parties,
(ii) failure to perform a covenant of this Agreement or (iii) breach by any
Party of any representation or warranty or agreement contained herein, such
Party shall be fully liable for any and all losses incurred or suffered by the
other Parties as a result of such failure or breach.

ARTICLE 7.

DISPUTE RESOLUTION.

7.01 Dispute Resolution. All disputes arising out of or in connection with this
Agreement shall be finally settled under the Rules of Arbitration of the
International Chamber of Commerce (the “ICC”) by one or more arbitrators
appointed in accordance with the said Rules, with such arbitration proceeding (a
“Proceeding”) to be conducted in the English language in Los Angeles,
California. The Sellers and the Purchaser irrevocably waive any objection that
they might now or hereafter have to the exclusive jurisdiction of the ICC.

7.02 Preliminary or Injunction Relief. Notwithstanding any other provision of
this Agreement, any Party shall be entitled to seek preliminary or injunctive
relief from any court of competent jurisdiction, pending the final decision in
the legal suit, action or proceeding under Article 7.01

7.03 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Korea.

 

8



--------------------------------------------------------------------------------

7.04 Waiver of Immunity. To the extent that the Sellers may in any jurisdiction
claim for itself or its assets or revenues immunity from suit, execution,
attachment (whether in aid of execution, before judgment or otherwise) or other
legal process and to the extent that in any such jurisdiction there may be
attributed to itself or its assets or revenues such immunity (whether or not
claimed), the Sellers agree not to claim and irrevocably waive, or have waived,
such immunity to the full extent permitted by the laws of such jurisdiction.

ARTICLE 8.

MISCELLANEOUS

8.01 No Waiver; Cumulative Remedies. No failure or delay on the part of any
party to this Agreement in exercising any right, power or remedy hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

8.02 Addresses for Notices, etc. All notices required or permitted hereunder
shall be in writing and shall be deemed effectively given: (i) upon personal
delivery to the party to be notified, (ii) when sent by confirmed facsimile if
sent during normal business hours of the recipient, if not, then on the next
Business Day; or (iii) one (1) day after deposit with a internationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the address as set
forth on the signature page hereof or at such other address as such party may
designate by ten (10) days’ advance written notice to the other parties hereto.

8.03 Binding Effect; Assignment. The terms and conditions of this Agreement
shall be binding upon and inure to the benefit of the Sellers and the Purchaser
and their respective heirs, successors and assigns.

8.04 Headings; Interpretation. In this Agreement, (i) the meaning of defined
terms shall be equally applicable to both the singular and plural forms of the
terms defined; (ii) the captions and headings are used only for convenience and
are not to be considered in construing or interpreting this Agreement and
(iii) the words “including,” “includes” and “include” shall be deemed to be
followed by the words “without limitation”. All references in this Agreement to
sections, paragraphs, exhibits and schedules shall, unless otherwise provided,
refer to sections and paragraphs hereof and exhibits and schedules attached
hereto, all of which exhibits and schedules are incorporated herein by this
reference.

8.05 No Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finder’s or broker’s fee or commission in connection with the
transactions contemplated by this Agreement. The Purchaser agrees to indemnify
and to hold harmless the Company from any liability for any commission or
compensation in the nature of a finder’s or broker’s fee (and

 

9



--------------------------------------------------------------------------------

any asserted liability) for which the Purchaser or any of its directors,
officers, partners, members, employees or representatives is responsible. The
Company agrees to indemnify and hold harmless the Purchaser from any liability
for any commission or compensation in the nature of a finder’s or broker’s fee
(and any asserted liability) for which the Company or any of its officers,
employees or representatives is responsible.

8.06 Survival of Representations and Warranties. All representations and
warranties made in this Agreement, the Securities or any other instrument or
document delivered in connection herewith or therewith, shall survive the
execution and delivery hereof or thereof and shall in no way be affected by any
investigation of the subject matter thereof made by or on behalf of any of the
Purchaser or the Sellers, as the case may be.

8.07 Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.

8.09 Counterpart; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument, and any of
the parties hereto may execute this Agreement by signing any such counterpart.
This Agreement may be executed and delivered by facsimile, or by e-mail in
portable document format (.pdf) and delivery of the signature page by such
method will be deemed to have the same effect as if the original signature had
been delivered to the other parties.

8.10 Entire Agreement. This Agreement, together with all exhibits and schedules
hereto, constitute the entire agreement and understanding of the parties with
respect to the subject matter hereof and supersede any and all prior
negotiations, correspondence, agreements, understandings duties or obligations
between the parties with respect to the subject matter hereof.

8.11 Further Assurances. From and after the date of this Agreement, upon the
request of the Purchaser or the Sellers, the Sellers and the Purchaser shall
execute and deliver such instruments, documents or other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement.

8.12 Appointment of Director. The Purchaser shall be entitled to appoint a
standing director to the board of directors of the Company pursuant to the
rights and procedures enumerated under Applicable Law and any agreements between
or among the parties hereto.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day,
month and year first above written.

ARROWHEAD RESEARCH CORPORATION

 

By:  

/s/ Christopher Anzalone

Name:   Christopher Anzalone Title:   CEO Address:   201 South Lake Ave., Ste
703   Pasadena, CA 91101

WISEPOWER

 

By:  

/s/ Gi Ho Park

Name:   Gi Ho Park Title:   CEO Address:   5th Fl., Ace Techno Tower  
Mullaedong 3-Ga,   Yongsan-Gu   Seoul, Korea

WP&CO

 

By:  

/s/ Gi Ho Park

Name:   Gi Ho Park



--------------------------------------------------------------------------------

Title:   CEO Address:   5th Fl., Ace Techno Tower   Mullaedong 3-Ga,  
Yongsan-Gu   Seoul, Korea

 

12